Title: To Thomas Jefferson from Anonymous, [before 10 September 1801]
From: Anonymous
To: Jefferson, Thomas


Sir
[before 10 Sep. 1801]

As the Writer wishes the following to meet your attention only in proportion to their merit they are submited to your consideration without comment—
first Melitia—Every man ought to serve under penalty of paying fine in proportion to his Riches.—He that owns 100000 is more indebted to Society for protection than he who owns 100—each man ought to be considered as a Capital of $4000— at 5 ⅌ cent—which might be the data for proportioning the fines
2d. EligibilityNo man should hold a place of Honor or profit in the Government, who has received a fee or Sallary as a Lawyer, or Clergyman; within four Years—There ought a Check to be given to the increase of unproductive professions—Professions ought to be honorable in proportion as they promote the happiness of man
3d SallariesSallaries of Officers in the Government ought to be reduced 50 ⅌ Cent during the time the Nation is in War—
4 CongressNo Senate—but the Representatives to form two houses—of equal numbers, divided by lot, and all questions to be decided by a majority of both Houses
5 AgricultureNo Toll ought to be levied on Dung or manure passing allong any Turnpike or Canal nor Wharfage on vessels loading these articles
7 Marine policyA Neutral State ought to prohibit from entering its ports All vessels that had been the property of said Neutral State but been captured by some Belligerant nation—no matter on what account the vessell had been taken—Excepting only from the operation of this law such vessells as were bought in, by their original owners at the sale made by the Captors
8—Quarantine—There is nothing of more importance to a Country than Health—and if Congress do not make general regulation for—Commerce; a Quarantine law for the whole Union—the Country will be perpetualy exposed to the introduction of Cotageous Maladies, and the respective states at variance on acct of mutial Jealousies one state admiting vessels with less ceremony than another

